DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments/arguments filed on September 7, 2021 with respect to amended independent claim 16 has been fully considered. Based on the Applicant's Amendments, the 35 U.S.C. 102(a)(1) and 103 Claim Rejections previously set in the Office Action mailed on 05/12/2021 have been withdrawn. In addition, based on the amendments to claim 21, the 35 U.S.C. 112(b) Claim Rejection previously indicated in the Office Action mailed on 05/12/2021 has been withdrawn.

REASONS FOR ALLOWANCE
Claims 16, 18-19 and 21-30 are allowed. Claims 1-15, 17 and 20 were cancelled.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a road-side network node, comprising: a processor; a memory; a first radio module configured to operate in a cell-supported radio communications network; a second radio module configured to operate in an adhoc radio communications network; and at least one antenna. The road-side network node is configured to: provide data to be transmitted; determine a transmission instruction for the data, the transmission instruction including a channel selection indicating: a) a transmission of the data via a sidelink radio channel of the cell-supported radio communications network, or b) a transmission of the data via an adhoc radio channel of the adhoc radio communications network, or c) a transmission of the data via the sidelink radio channel and the adhoc radio channel; and initiate a transmission of the data via the sidelink radio channel and/or via the adhoc radio channel according to the 
Regarding independent claim 16, the closest prior art of Cao discloses a vehicle in a roadside infrastructure (Cao, page 7905, Abstract, Introduction, page 7907, Section A, Fig. 1), where each vehicle has two radio interfaces, including an interface for cellular communications and an interface for IEEE 802.11p. The vehicle uses either the cellular interface for transmission of the packet via corresponding channel, D2D link, or, the vehicle uses the 802.11p interface for transmission of the packet via the corresponding channel, or the vehicle uses both, the 802.11p interface and cellular radios for transmission of the packet via the corresponding channels. Cao further discloses that delay and SINs are measured for the D2D links in order to select an optimum D2D link (Cao, page 7906, left column, lines 35-55, page 7907, left column, lines 5-19).
Regarding independent claim 16, the closest prior art of Altintas discloses that the vehicle includes a processor, memory and a communication unit 145, where the vehicle includes multiple interfaces, such as LTE-D2D and Wi-Fi (ad-hoc mode) (Altintas, [0003], Fig. 1A, [0049], [0082]). Altintas further discloses that channel load and data rates measurements are performed for each of the plurality of different interfaces types, including LTE-D2D and Wi-Fi (ad-hoc mode), where based on the measurements, an interface type is selected (Altintas, Fig. 1B, [0115]-[0116], Fig. 1C, [0118]). The interface selection is iteratively performed based on the time data describing a time when the interface selection was last updated. The interface selection was last updated based on the channel load and data rates measurements performed for each of the plurality of different interfaces types, including LTE-D2D and Wi-Fi (ad-hoc mode) (Altintas, [0067], [0082], [0088], [0089], Fig. 1B, [0115]-[0116], Fig. 1C, [0118], Fig. 3A, [0156], Fig. 3B, steps 315-320, [0160]-[0166], Fig. 3C). The data is transmitted via the determined channel after the interface selection via the LTE-D2D interface, where data transmission and interface selection are iteratively performed according to the time data
Regarding independent claim 16, the closest prior art of Wang discloses that a UE determines different sidelink retransmissions based on the sidelink transmission configuration information received along with the sidelink transmission reliability level provided (Wang, Fig. 2, [0091]-[0093], [0108], [0115]-[0120], Fig. 4, Fig. 6).

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A road-side network node, comprising: 
a processor; 
a memory; 
a first radio module configured to operate in a cell-supported radio communications network; 
a second radio module configured to operate in an adhoc radio communications network; and 
at least one antenna; 
wherein the road-side network node is configured to: 
provide data to be transmitted; 
determine a transmission instruction for the data, the transmission instruction including a channel selection indicating: a) a transmission of the data via a sidelink radio channel of the cell-supported radio communications network, or b) a transmission of the data via an adhoc radio channel of the adhoc radio communications network, or c) a transmission of the data via the sidelink radio channel and the adhoc radio channel; and 
initiate a transmission of the data via the sidelink radio channel and/or via the adhoc radio channel according to the transmission instruction, wherein the road-side network node is configured to: 
determine a first Service quality of the sidelink radio channel; 
determine a second Service quality of the adhoc radio channel; 
determine the channel selection in dependence on the first Service quality and the second Service quality, wherein the road-side network node is configured to: 
determine a first repetition rate of the transmission instruction in dependence on the first Service quality and the second Service quality; 
determine a second repetition rate of the transmission instruction in dependence on the first Service quality and the second Service quality; 
reiteratively initiate the transmission of the data via the sidelink radio channel according to the first repetition rate; and 
reiteratively initiate the transmission of the data via the adhoc radio channel according to the second repetition rate” as recited in independent claim 16 when considering the claim as a whole. The same rationale applies to independent claims 24 and 30 disclosing similar features as independent claim 16, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473